It is ordered and adjudged by this court, that the judgment of the Court of Appeals be, and the same hereby is, reversed and the judgment of the Court of Common Pleas affirmed, for the reason that the Court of Appeals, two judges concurring, contrary to the provisions of Section 6, Article IV of the Constitution, reversed the judgment of the Court of Common Pleas upon the ground it was manifestly against the weight of the evidence. (Bayes v. Midland Casualty Co., *Page 670 92 Ohio St. 303, 110 N.E. 751; Brittain v. IndustrialCommission, 95 Ohio St. 391, 115 N.E. 110.)
Judgment of Court of Appeals reversed and that of Common Pleas affirmed.
WEYGANDT, C.J., WILLIAMS, DAY and ZIMMERMAN, JJ., concur.
JONES, J., not participating.